Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Concurrent proceedings:
(STAYED) 1:19CV450 HANWHA & ADVANCE V. JINKOSOLAR HOLDING
(STAYED) 1:19CV451 HANWHA & ADVANCE V. LONGI ENERGY
(STAYED) 1:19CV452 HANWAY & ADVANCE V. REC. SOLAR
(Notice of Appeal filed 03 February 2021) IPR2019-01072
(Notice of Appeal filed 08 February 2021) IPR2019-01145
The patent sought to be reissued by this application is involved in litigation.  Any documents and/or materials which would be material to the patentability of this reissue application are required to be made of record in reply to this action.
Due to the related litigation status of this application, EXTENSIONS OF TIME UNDER THE PROVISIONS OF 37 CFR 1.136(a) WILL NOT BE PERMITTED DURING THE PROSECUTION OF THIS APPLICATION.

Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
37 CFR 1.175(b) states “If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.” 
	MPEP § 1414 II B states: “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” 
MPEP § 1414 II C states: “In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”

The error statement states “This is a broadening reissue” however, a claim that the application seeks to broaden is not identified. Instead, “a failure to claim…a plurality of metal contacts…” is the sole error mentioned. The addition of a limitation for metal contacts does not show how any of claims 1, 12 and 16 is being broadened.  The error statement should state what claims are to be broadened and in what way the broadening should occur. 
While at least one error upon which reissue is based needs to be described, it is noted that the reissue declaration also states that the patent is invalid by reason of a defective specification or drawing but fails to explain what is defective in the specification or drawings.  

37 CFR 1.175(c) states “The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if:
(1) The application does not seek to enlarge the scope of the claims of the original patent; or
(2) The application for the original patent was filed under § 1.46  by the assignee of the entire interest.

The substitute statement in lieu of an oath or declaration for reissue patent application does not indicate that the original patent was filed under § 1.46 by the assignee of the entire interest.  The face of US Patent 9,893,215 does not show the assignee as an applicant. 
A new reissue declaration is required.

Claim Rejections - 35 USC § 251
Claims 22-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 22-34 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application 

Specification
The disclosure is objected to because of the following informalities: It is missing a reference to the continuation reissue application 17/231,839 filed April 15, 2021 (See MPEP 1451 II.).  
Appropriate correction is required.

Non-Compliant Amendments to Specification and Drawings
The amendment filed March 19, 2021 proposes amendments to the specification and drawings that do not comply with 37 CFR 1.173, which sets forth the manner of making amendments in reissue applications.  
Specifically:
Amendments in columns 3 and 6 use strikeout markings which are prohibited in amendments in reissue applications.  See MPEP 1453.  
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.  
MPEP 1413 states “Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being 
Amendments to the figures appear on a single sheet with the addition a new figure.  Figures 1A and 1B should be on separate replacement sheets and labeled as required by 37 CFR 1.173(b)(3).
The Specification and Drawings are objected.

Information Disclosure Statements
	All of the Information Disclosure Statements have been considered. 

Protest
	The protest filed September 10, 2020 has been considered. Claims 1-21 at issue in the protest are currently canceled in this reissue application.  Where applicable, questions of recapture, original patent and 112 first paragraph support are addressed for claims 22-34.  

Recapture
Claims 22-34 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The three-step test for recapture is set forth in MPEP 1412.02 II.  In the instant case, the reissue claims fail steps 1-3 as follows.  
Step One: Claims 22-34 are broader in scope than all of the claims of US Patent 9,893,215 (Hereafter “The ‘215 Patent”).
Claims 1, 12 and 16 and their dependent claims 2-11 and 13-15 of the ‘215 Patent require a first dielectric layer comprising aluminum oxide on a surface of the silicon substrate, based on the prosecution of the ‘215 Patent, this limitation excludes any other layer in between (See the original application 12/742,818 in remarks that accompanied the amendment filed 19 February 2014).  Reissue claims 22-34 use the broader language: “first dielectric layer is placed above the semiconductor wafer”. The presently claimed limitation of “above the semiconductor wafer,” is broader in scope because it allows for additional layers in between. See MPEP 1412.02 
Step Two: The broadening aspects of the reissue claims were surrendered in the patent application which matured into the ‘215 Patent. 
The placement of the first dielectric layer of Al2O3 directly on the silicon substrate was argued to distinguish applicant’s claims over Schmidt and Hoex in the original  application 12/742,818 in remarks that accompanied the amendment filed 19 February 2014. Applicant argued that intervening layers were excluded from the claims. (see pages 7-9 of the remarks).  Accordingly, “first dielectric layer comprising aluminum oxide on a surface of the silicon substrate” is a surrender generating limitation because it was argued to overcome the prior art rejections. 
Step Three: Reissue claims 22-34 are not materially narrowed in other aspects relating to the surrender-generating limitation so as to avoid the recapture rule.  
Therefore, claims 22-34 are rejected as being impermissible recapture of broadened subject matter surrendered in the application which matured into the ‘215 Patent.

Provisional Obviousness Double Patenting
MPEP 1451 II. States “Where the parent and the continuation reissue applications are examined together, a provisional double patenting rejection should be made in both cases as to any overlapping claims.”
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-21 of copending Application No. 17/231,839. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of aluminum oxide and hydrogen-embedded silicon nitride dielectric layers on a silicon substrate in the copending application is essentially the same as in the present claims.
Claim 22 is identical to claim 17 of the copending application with the following differences: 
Claim 17 is directed to a ‘photovoltaic device for generating electricity instead of a solar cell. A photovoltaic device constructed of the same elements and used for the same purpose as a solar cell is a solar cell.
Claim 17 claims a passivation stack including first and second dielectric layers instead of a stack of dielectric layers configured to passivate the semiconductor wafer. It would have been obvious to expect a passivation stack to passivate the semiconductor wafer because the stack is constructed of the same layers and located in the same place above the semiconductor wafer.
Claim 17 does not specify that the second dielectric layer comprises silicon nitride. Claims 13 and 15 of the copending application state that the second dielectric layer may contain silicon nitride. It would have been obvious to use silicon nitride in the second dielectric layer of claim 17 because claims 13 and 15 demonstrate that silicon nitride is a compatible material from which the second dielectric layer can be formed. 


Claim Rejections - 35 USC § 112/ 35 USC § 251
Claims 26-28 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 requires that a surface of the semiconductor wafer is oxidized.  Patent Owner’s remarks submitted with the amendment of March 19, 2021 cite column 3, lines 
Claim 27 requires that the semiconductor wafer has a non-textured surface.  There are no statements in the disclosure of “non-textured surface”. Patent Owner’s remarks cite column 3, lines 21 to 27 of the ‘215 Patent as support for claim 27.  This portion of the disclosure describes the Si/Al2O3 interface as “ideally atomically flat” but the shape of the wafer surface is not described.  Col. 4, lines 53-63 of the ‘215 Patent indicate that atomic layer deposition can take place irrespective of the geometry of the substrate surface such that textured solar cells can be uniformly coated. In other words, the Si/Al2O3 interface may be atomically flat while the wafer surface is textured. The plain meaning of textured could encompass surface features of an unknown scale and may include features small enough to appear flat in the figures of the ‘215 Patent. A non-textured semiconductor surface is new matter. 
Claim 28 requires that a doping concentration of the semiconductor wafer is nominally uniform.  Patent Owner’s remarks cite col. 3, lines 1-3 and col. 6, lines 18-19 for support.  These passages refer to “high and low-doped” regions but there is no discussion of a nominally uniform doping concentration in the disclosure of the patent. A nominally uniform doping concentration is new matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22, 26-28 and 32-34 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by WO2006/097303 to Agostinelli et al (Hereafter, “Agostinelli”).
With regard to claim 22, Agostinelli teaches solar cells made of semiconductor wafers which are doped silicon (see page 13, lines 22-23; page 14, lines 8-10; page 24, lines 22-28).  A stack of dielectric layers for passivation of the semiconductor wafers is taught to be comprised of a dielectric layer and a hydrogenated SiN passivation layer (see page 13, line 24 to page 14, line 17).   The dielectric layer is taught to contain aluminum oxide (see page 15, lines 25-26; page 16, lines 11-14; page 20,lines 27-29). Metal contacts are taught to pass through the dielectric layer and the passivation layer (see abstract; page 9, lines 11-16; page 14, lines 6-7).  No intervening layers are taught 
With regard to claim 26, a silicon dioxide is formed as the product of a reaction between the Si of the substrate and oxygen on the surface of the silicon substrate (see page 5, lines 6-9).Therefore, Agostinelli anticipates the oxidized surface of claim 26.
With regard to claim 27, at least one embodiment of Agostinelli’s disclosure as a whole lacks a texturing step (see page 24, lines 14-20).  Therefore, non-textured surfaces of claim 27 are anticipated by Agostinelli.
With regard to claim 28, Agostinelli teaches in page 24, lines 27-28 that a diffusion step results in doped regions “all around the substrate”.  Since “nominally uniform” is not defined in the specification of the ‘215 Patent, the doping results taught by Agostinelli anticipate the claimed doping concentration being nominally uniform as required by claim 28. 
With regard to claims 32 and 33, Agostinelli refers to the light incident side of the solar cells as the front side and the light non-incident side as the back side. Teachings outlined above for claim 22 placed the dielectric and passivation layers on Agostinelli’s back side. At page 12, lines 14-16 Agostinelli teaches that the steps previously described for the back side of the solar cell may also be applied to the front side. Therefore, Agostinelli anticipates the stack being on the sunlight non-incident side or above the sunlight incident side of the semiconductor wafer as required by claims 32 and 33. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli in view of “Ultralow surface recombination of c-Si substrates passivated by plasma-assisted Al2O3” by Hoex et al. (Hereafter “Hoex”).
The features of claim 22 are taught by Agostinelli as set forth above. 
With regard to claims 23 and 31, Agostinelli does not teach that the aluminum oxide of the first dielectric layer is high quality aluminum oxide deposited by atomic layer deposition. Hoex teaches plasma-assisted deposition of aluminum oxide on solar cell substrates (see abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli by atomic layer deposition because Hoex teaches that PA-ALD1 aluminum 
With regard to claim 24, Agostinelli does not teach that the first dielectric layer is less than 30nm in thickness.  Hoex teaches aluminum oxide layers 7-30nm in thickness (see abstract and page 042112-1, last paragraph). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli in thicknesses less than 30nm because Hoex teaches that 7nm aluminum oxide films enabled significantly faster process, growth and annealing times compared to state-of-the-art passivation schemes (see page 042112-3 third full paragraph). 
With regard to claim 25, Agostinelli teaches that the silicon nitride deposition is by PECVD2 (page 24, lines 17-18).  Agostinelli’s use of the term “low-quality” was never in reference to the hydrogenated silicon nitride layers. In the absence of a definition for “high quality silicon nitride”, this satisfies the claimed requirement for a “high quality silicon nitride deposited using plasma enhanced chemical vapor deposition”. 

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli in view of WO2007/043881 to Komatsu et al (Hereafter,"Komatsu”).
The features of claim 22 are taught by Agostinelli as set forth above. 
With regard to claims 29 and 30, Agostinelli does not teach that the second dielectric layer (aka the SiN passivation layer) is embedded with at least 1 at. % 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        
Conferees:


/Jean C. Witz/Supervisory Patent Reexamination Specialist, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 plasma-assisted atomic layer deposition
        2 plasma enhanced chemical vapor deposition